May 20, 1939



Honorable Jack Borden
County Attorney
Weatherford, Texas

Oear Sir:
                        Opinion No. O-805.
                        R0: Errect or registration
                             Of mcfor bus having four
                             wheels and with gross
                             weight exceeding 22,000
                             pounds.

          We are In receipt or your letter or Kay 11,
1939, wherein you request our opinion in r8SpOnB8 to
the r0iiwing  question:

           *Where a County TaxCollector  regis-
     ters a motor vehicle, having rour wheels,
     with a gross weight, inoluding load, eXC88d-
     ing twenty-two thouaand pOUndB (22,000 lbs.),
     in violation or the rirat cited Btatute, is
     the Department of Publlo Safety required to
     give a presumption of validity to auoh registra-
     tion and be precluded from enforcing the pro-
     visions 0r the Statutearelatlngto    failure
     to properly registsr, or is It, or some other
     Department or agency of the State, required
     to make arrests and fl,le oomplaints despite
     such unlawful registration, by the Highway
     Department throu(gh&e County Tax Aaaessor-
     Collector?"

           In your letter you do not advise whether the
motor vehicle in which you are interested is a connuercial
motor vehicle or a motor bus, or whether or not the
license receipt issued shows that the gross weight or the
vehicle is in excess of 22,OOO pounds. However, your
Representative, Mr. Delmar King, advises that you have
reference to a motor bus and that the license receipt
showa that the gross wei&ht of the same exceeds 22,000
pounds.
Honorable Jack Borden, &y   20, 1939, Page 2



          Article 6675a-6, Revised Civil Statutes,
riX8S the annual license fee ror the registration or
co~8rCial motor vehicles and truck-tractors based up-
on the gross weight and tire equipment of the vehicle.
A part of the abOV8 Arti    reads as follOwS:

           "The t8I7tIgross Weight  as used in this
     section shall mean the actual weight or the
     vehicle fully equiped with body and other
     equpment, as certified by any orricial pub-
     lib weigher or any lioensa and weight inspec-
     tor or the State Sighway Department, plus
     its net oarrying capacity.     Vet carrying
     capacity' 0r any v8hiC!l8 eXC8pt a bus as
     US8d in this Section ahall b8 the weight ot
     the h8aVi8Bt net load to be carried on the
     vehicle being registered; provided said net
     carrying capacity shall in no case be less
     than the manufacturer*s rated Carrying capac-
     ity.   'The net carrying capacity of a buB
     a8 deiined in this Aat (Arts. 6675a-l to
     66758-14; ?. C:Art. 870a.) shall be computed
     by muL.tipZying its seating capacity by 150
     pounds.   The seating capacity of any such
     vehicle shall   be the manufacturer's rated
     seating capacity exclusive of the driver's
     or op8ratorfa seat. The seating capaoity
     of any such vehicle not rated by the manu-
     facturer shall be determined by allowi=
     one passenger ror eaah alxteen Inches that
     such Vehicle Will aeat, eXO1USiV8    Or the
     driver's or operator's seat.'"

          Article 6675a-8, makes similar prOVi8iOns reh
tive to trailers and semi-trailers.   Art&Z18 6675a-6a
then provides that the annuaZ&.license rees ror the regis-
tration of motor busses shall be based upon the groea
weight of the Vehicle, and then proceeds to Bet rorth
...




      Honorable Jack Bordon, May 20, 1939, Page 3



      the schedule Or the fe8S for such V8hiOleS Of respect-
      iv8 Weights.

                Article 6675a-8b provides,   in part, a8 tol-
      lows:

                 "Provided that no vehicle shall be
           registered with four wheels, or less, whose
           grOBS weight, including load, exceeds 22,000
           pounds; that no vehiole shall be registered
           with six wheels, whose gross Weight, includ-
           ing load, 8xC88dB 30,000 pounds; (axles of
           the latter type to beqaced   not less then 40
           inches apart."

                While the Btatutea aontain no express provi-
      SiOnB that the gross W8ight'Of a motor bus shall be its
      actual weight plus its net carrying capacity, we think
      that under a reasonable construction Or the foregoing
      articles snch would be true. Article 827a, Section 5a,
      Penal Code, pmVid8S   that upon application for r8giS-
      tration of any commercial motor vehicle, truok-tractor,
      trailer or semi-trailer, the applicant shall furnish
      his affidavit showing the Weight  Of the Vehicle and
      fUl%hBr provides that a Copy Of the receipt iSSUed
      shall show the Weight and that such copy shall b8 car-
      ried on the Vehicle at all times that Sam8 is on the
      public highway.   It is further provided that the afri-
      davit or a certified copy thereof may be admitted in
      evidence and shall be prima tacie evidence of the
      weight thereof. However, we find no such provision
      relative to the registration of motor busses.

                 It is dirricmi to understand rrom your ques-
      tion just what iniormation you need. Manifestly the tax
      collector could not by isaulng a license receipt ror use
      in connection with a motor bus vdxich iB not entitled to
      be registered estop the State rrcm enforcing its laws
      relative to the operation of such motor bUBS8S.

                In the case of Opp vs. State, 94 S. 'G. (2nd) 180,
      the defendant had registered his automobile in a county
      other than that of his residence. He WaB prOSeCUt8d ror
      operating an automobile without a license. Conviction
      was sutained.
fiOnOrabl8 Jack Bordon, May 20, 1939, Page 4



          Neither the Department Of Public Safety nor
any other peace OfriO8r would be precluded irom.8niorcing
the provisions Of the statutes relating to lailur8 to
properly register merely by the issuance of a license I-88
receipt under the CirCUmStsIE8B Outlined by you. We can-
not answer the remaining part of yOUr inqulrg, since the
question as to whether the kublic Safety Department or
any other agency Of the State would be "reqUir8d" to mFtk8
arrests and file complaints, would depend upon the facts
within the knowledge Or the enforcing agency and the
proof which would be available in the prosecution of any
euch complaint.

                                Yours very truly

                            ATTORNEY GENEZULOF     TEXAS



                                       Glenn R. L8wie
                                            Assistant

GRL:FG

AI'PROVED:



ATTORNEYGEMERALOFTEXAS